Citation Nr: 1513106	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-21 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neurological disorder of the lower extremities, to include as secondary to a lumbar spine disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from May 1955 to May 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (Tiger Team).  Jurisdiction has been retained by the RO located in Montgomery, Alabama.

In August 2012, April 2013, November 2013, March 2014, and August 2014, these matters were remanded by the Board for further development.  These matters are now returned to the Board for further review.

The Board notes by way of background that an August 2013 rating decision granted service connection for residuals of broken toes.  A November 2013 Board decision granted service connection for bilateral foot arthritis, and denied service connection for peripheral vascular disease (PVD) of the lower extremities.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  See Correspondence, February 2015.

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran has peripheral neuropathy of the lower extremities that is caused by service-connected disability.

2.  The preponderance of the evidence shows that the Veteran's bilateral knee DJD is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, service connection for peripheral neuropathy of the lower extremities is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

2.  Service connection for bilateral knee DJD is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Service connection for peripheral neuropathy of the lower extremities and for bilateral knee DJD is granted herein, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A.  Peripheral Neuropathy

The Veteran served on active duty from May 1955 to May 1958.  He claims that he has a neurological disorder of the lower extremities as a result of a 55-gallon drum rolling over his body in service.  In the alternative, he asserts that his neurological disorder of the lower extremities is secondary to his service-connected lumbar spine disability.  

As an initial matter, the Board notes that the Veteran's service treatment records are fire-related.  Nevertheless, the Board finds the Veteran's detailed account of having the 55 gallon drum roll over him from head to toe in service to be credible.

The Board also notes by way of background that the Veteran is presently service-connected for a degenerative joint disease of the lumbar spine.  He is not service-connected for diabetes mellitus.

August 1983 hospitalization records (the facility name is not shown) reflect that the Veteran was admitted complaining of back pain that radiated into his right leg and experiencing right leg numbness (initially apparently transposed in error on his history and physical as his left leg but later noted in the same report and again in his discharge report as his right leg).  His discharge physical reflects diagnosed degenerative joint disease of the lumbar spine and a herniated nucleus pulposus, L4-L5.

A February 2008 VA treatment record reflects that the Veteran complained of cramping in both of his legs when walking.  An April 2008 vascular ultrasound revealed peripheral vascular disease (and the Board notes that a November 2013 Board decision denied entitlement to service connection for peripheral vascular disease).  A June 2008 VA treatment record reflects that the Veteran reported that he was experiencing numbness of the legs and feet.  A June 2008 VA vascular surgery consult reflects that the physician opined that after reviewing the Veteran's history and the studies, it was unlikely that his complaints were related to his diagnosed PAD, and that it was possible that nerve compression relating to his back condition was causing his symptoms.  A September 2009 VA treatment record reflects diagnosed neuritis.

A December 2013 VA examination report reflects diagnosed neuropathy of the lower extremities.  The VA examiner opined that the Veteran's peripheral neuropathy of the lower extremities was less likely than not caused or aggravated by his lumbar spine disability, reasoning that the EMG testing showed moderately severe diffuse sensorimotor peripheral neuropathy with features of both axonal and demyelinating neuropathy that is very common in diabetes.  

A September 2014 VA medical opinion reflects that the VA examiner wrote a detailed summary of the medical evidence of record, and opined that it is at least as likely as not that the Veteran's peripheral neuropathy of the lower extremities was caused by his lumbar spine condition, and aggravated by his diabetes mellitus.  The examiner reasoned that the Veteran's type of moderate to marked degenerative changes of the lumbar spine can cause peripheral neuropathy as they worsen.  Also, the VA examiner referenced the June 2008 VA treatment record that noted that it was possible that nerve compression due to the Veteran's spine condition was causing his symptoms.  The examiner further explained that the Veteran was not diagnosed with diabetes until 2010, which if uncontrolled, can worsen peripheral neuropathy.

As shown above, the Board is left with two conflicting medical opinions as to whether the Veteran's peripheral neuropathy of the lower extremities is secondary to his service-connected lumbar spine disability.  The December 2013 VA examiner attributed the Veteran's peripheral neuropathy to his diabetes mellitus, whereas the September 2014 VA examiner opined that it is at least as likely as not caused by the Veteran's lumbar spine disability and aggravated by his diabetes mellitus.  The Board acknowledges that the December 2013 VA examiner cited EMG test results as being indicative of diabetic etiology.  At the same time, however, as pointed out by the September 2014 VA examiner, the Veteran was not diagnosed with diabetes mellitus until 2010, which is after the VA treatment records dated back in 2008 reflect complaints of symptomatology.  Moreover, the December 2013 VA examiner did not address the notation of possible nerve compression in June 2008 that was cited by the December 2014 VA medical opinion, or otherwise explain, even if the Veteran's neuropathy had diabetic features, why it was not nevertheless aggravated by the Veteran's lumbar spine condition.  By contrast, the December 2014 VA examiner addressed both the Veteran's diabetic component as well as the noted nerve compression due to his lumbar spine disability.  In addition, the Board notes that neither VA examiner addressed the August 1983 hospitalization records showing that the Veteran complained of back pain radiating down into his right leg and of experiencing right leg numbness, which 1983 medical record the Board finds is entirely consistent with the opinion of the September 2014 VA examiner that the Veteran's peripheral neuropathy is related to his lumbar spine disability.  Therefore, in light of the above, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's peripheral neuropathy of the lower extremities is at least as likely as not caused by the Veteran's service-connected lumbar spine disability and, therefore, the Board will resolve all doubt in favor of the Veteran and grant the claim.

Because the Board is granting herein service connection for peripheral neuropathy of the lower extremities as caused by the Veteran's service-connected lumbar spine disability, the Board finds that the question as to whether the Veteran's peripheral neuropathy was incurred in service in the 55-gallon drum incident is moot.  In that regard, the Board notes that the Veteran filed his claims for service connection for his lumbar spine disability as well as his claim for service connection for a neurological disorder of the lower extremities (claimed originally as a "leg/feet/injury condition") on the same date, April 1, 2008, and the Veteran's lumbar spine disability is service-connected effective April 1, 2008.

The Board acknowledges several other VA examination reports and VA medical opinions of record, but finds them to be inadequate upon which to base a decision with regard to the etiology of the Veteran's peripheral neuropathy of the lower extremities.  September 2012 and July 2013 VA examination reports did not address the Veteran's peripheral neuropathy of the lower extremities.  A May 2014 VA examination report (prepared on a diabetic sensory motor peripheral neuropathy DBQ by a plastic surgeon) reflects the examiner opined that the Veteran's peripheral neuropathy of the lower extremities is "at least as likely as not" caused by his diabetes mellitus, and therefore "less likely than not connected to" his lumbar spine disability.  As noted by the Board in its August 2014 remand, however, the opinion that it was "at least as likely as not" related to his diabetes mellitus tends to indicate by its terms that it is equally likely due to other etiology.  Moreover, the opinion that it is "less likely than not connected to" his lumbar spine disability is not clear as to whether the examiner was addressing whether the peripheral neuropathy was caused by the lumbar spine disability, aggravated by the lumbar spine disability, or both.  An October 2014 VA examination report reflects the VA examiner opined that the Veteran's peripheral neuropathy of the lower extremities is less likely than not caused or aggravated by his lumbar spine disability, reasoning only that there was a lack of medical evidence, without any further explanation.  The Board finds all of these examiners' etiological opinions to be inadequate with regard to whether the Veteran's peripheral neuropathy of the lower extremities is caused or aggravated by his service-connected lumbar spine disability.

In summary, having resolved all doubt in favor of the Veteran, the Board concludes that service connection for peripheral neuropathy of the lower extremities is warranted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).

B.  Bilateral Knee DJD

The Veteran also claims entitlement to service connection for bilateral knee DJD.  He asserts that it was caused by the 55-gallon drum rolling over his body from head to toe in service.  He asserts that he has experienced knee pain since service due to the in-service drum incident, and that it caused the arthritis in his knees that led to his knee replacements.  See Correspondence, January 2009 and March 2014.

As noted above, the Veteran's service treatment records are fire-related, but the Board nevertheless finds his detailed account of the 55 gallon drum rolling over him to be credible.

Post-service, an August 2000 VA treatment record notes that the Veteran had a history of right hip surgery and notes diagnosed degenerative joint disease (DJD) of the right knee with a shortened biceps femoris secondary to a right hip fracture immobilization.  The Board notes that another August 2000 VA treatment record reflects that diagnosed left knee DJD was also noted (albeit unclear whether "left" rather than "right" was a typographical error).

February 2006 private treatment records reflect that the Veteran reported chronic pain and swelling of both knees, x-rays confirmed advanced osteoarthritis of both knees, and he underwent a bilateral knee replacement.

The Board acknowledges that arthritis is one of the "chronic" diseases listed in 38 C.F.R. § 3.309(a) for which service connection may be awarded on a presumptive basis if certain criteria are met.  In this case, however, arthritis was not shown in service or within one year of service.  Therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(a) are not for application.

A September 2014 VA medical opinion reflects that the VA examiner noted a detailed history of the Veteran's knee condition, and opined that the Veteran's bilateral knee DJD was at least as likely as not incurred in service.  The VA examiner reasoned that it was caused in the same incident (involving the drum rolling over his body) in which the Veteran incurred his service-connected lumbar spine disability, and that over time and with use his condition worsened.  The Board adds that the examiner had noted in her report the Veteran's account of the incident, the fact that his service records were found to be fire-related, and that she gave the benefit of the doubt to the Veteran with regard to the fact that the incident occurred in service and because he reported chronic knee pain.

In light of the above medical opinion, the Board finds that the preponderance of the most probative evidence of record is in favor of granting the Veteran's claim.  There is no probative medical evidence of record that contradicts the above opinion of the September 2014 VA examiner.  Moreover, with regard to the Veteran's reported chronicity of symptomatology since service, the Board is mindful that in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), the U.S. Court of Appeals for the Federal Circuit held that the lack of contemporaneous medical records corroborating lay evidence "does not, in and of itself, render lay evidence not credible."  Therefore, the Board concludes that service connection for bilateral knee DJD is warranted.

Because the Board is granting herein service connection for bilateral knee DJD on a direct basis, the Board finds that the question as to whether it was caused are aggravated by his service-connected lumbar spine disability is moot.

The Board acknowledges several other VA examination reports and VA medical opinions of record, but finds them to be inadequate upon which to base a decision with regard to the etiology of the Veteran's bilateral knee DJD.  While the September 2012 VA examiner opined that the Veteran's bilateral knee DJD was less likely than not related to his active service, the examiner reasoned there was no evidence in the claims file to support the claim without any further rationale.  The July 2013 VA examiner (with an August 2013 addendum) likewise opined that it was less likely than not related to service, reasoning in part that August 2000 x-rays were normal, despite the fact that, as noted above, arthritis was shown.  The December 2013 VA examination report did not address the Veteran's knees.  The December 2013 VA examiner opined that the Veteran's bilateral knee DJD is less likely than not related to his active service, reasoning in part that there was no evidence of a knee injury in service, whereas as noted above, the Board has acknowledged that the Veteran's service records are fire-related and has determined that the Veteran's account of the drum incident was credible.  The February 2014 VA medical opinion reflects the examiner opined that the Veteran's bilateral knee DJD is less likely than not related to his active service, but then the examiner reasoned that it is "at least as likely as not" related to natural aging process and post-service occupation as a mill worker, which reasoning implies that there is an equal possibility of other etiology.  A May 2014 VA examination report did not address the Veteran's bilateral knee DJD.  An October 2014 VA medical opinion reflects that the examiner opined that the Veteran's bilateral knee DJD is less likely than not related to his active service, reasoning that there was a lack of medical evidence, and citing the length of time between the Veteran's service and the first record of treatment noted as being in 2006.  Again, the Board has conceded that there was some type of knee injury in service due to the drum incident and the unavailability of the records; moreover, the first record of arthritis post-service was in August 2000 on x-ray, not 2006.  

In summary, the Board concludes that the preponderance of the evidence is in favor of granting the Veteran's claim for service connection for bilateral knee DJD.


ORDER

Entitlement to service connection for peripheral neuropathy of the lower extremities is granted.

Entitlement to service connection for bilateral knee DJD is granted.



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


